138 S.E.2d 402 (1964)
262 N.C. 716
Minnie Brown LUTHER
v.
NATIONWIDE MUTUAL INSURANCE COMPANY.
Joe Emmitt LUTHER
v.
NATIONWIDE MUTUAL INSURANCE COMPANY.
No. 260.
Supreme Court of North Carolina.
November 4, 1964.
*404 Spruill, Trotter, Biggs & Lane, William L. Thorp, Jr., Rocky Mount, for plaintiff appellants.
Lucas, Rand, Rose & Morris, Wilson, for defendant appellee.
DENNY, Chief Justice.
This Court said in the case of Community Credit Co. v. Norwood, 257 N.C. 87, 125 S.E.2d 369: "Prior to 1961 a purchaser of a motor vehicle acquired title notwithstanding the failure of his vendor to deliver vendor's certificate of title or vendee's failure to apply for a new certificate. In Peek v. Wachovia Bank & Trust Co., 242 N.C. 1, 86 S.E.2d 745, the court charged: `Now, the law does not prohibit the sale of a motor vehicle without a transfer and delivery of certificate of registration of title; in other words, one can sell a motor vehicle on one day and the title pass, and deliver or transfer the paper certificate of title on a later date.' This Court, in approving that instruction, said: `(I)t is observed that the instruction as given is precisely in accord with the decision in Carolina Discount Corporation v. Landis Motor Co., 190 N.C. 157, 129 S.E. 414.' Similar interpretation was given the statute in Southern Auto Finance Co. v. Pittman, 253 N.C. 550, 117 S.E.2d 423; 32 N.C. Law Review 545."
In Godwin v. Harleysville Mutual Casualty Co., 256 N.C. 730, 125 S.E.2d 23, the purchaser had made the required initial cash payment and executed a conditional sales contract in blank, the precise number and amount of installments covering the balance of the purchase price had not been determined. The court below, however, held all the essential elements of the contract of sale by Ben Brewer, trading as Brewer Motor Company, to Paul J. Hinson, had been completed. Hinson took possession of the car involved on 18 December 1958, and on 19 December 1958 signed an application for a certificate of title. Hinson had exclusive possession of the car until the collision on 24 December 1958. Plaintiff Godwin, who was injured in the collision, obtained judgment against Hinson who failed to satisfy same. Godwin brought an action against Brewer's insurer who had issued to him a Garage Liability Policy similar to that involved in the instant case. Judgment of nonsuit was entered below and, upon appeal, we affirmed.
In our opinion, the plaintiffs' evidence herein is insufficient to support a finding that the Lee Motor Company, Inc., was the owner of the 1956 Ford on 20 October 1957. Moreover, it is admitted that no notice, oral or otherwise, was given to the defendant or its agent with respect to the collision complained *405 of until after the expiration of more than twenty-six months. See Muncie v. Travelers Insurance Co., 253 N.C. 74, 116 S.E.2d 474.
The judgment of the court below is
Affirmed.